DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (“Strong enhancement of high-field critical current properties and irreversibility field of MgB2 superconducting wires by coronene active carbon source addition via the new B powder carbon coating method”) in view of Kumakura (WO2015093475A1; please refer to US2016/0314877A1 as an English-language equivalent).
Ye discloses a process of making MgB2 using a PIT process, in which coronene powder is mixed with boron powder, followed by heat-treating to melt the coronene and coat the boron particles with coronene. The resulting mixture is then mixed with Mg powder, for obtaining MgB2 wire using the PIT process. See section 2.3. Ye discloses an alternative process, in which the coronene, B powder and Mg powder are mixed into a filling powder. The coronene is melted during the temperature rise for the heat treatment during the PIT process. This modified process is as effective as the original process (i.e. first mixing coronene with B powder and heat-treating, followed by mixing with Mg powder). See sections 2.3 and 2.4. In the discussion below, the enumerated elements are those of the modified process.
Ye reads on the claims as follows:
Claim 1. A production method for an MgB2 superconducting wire rod comprising: 
a mixing process of preparing a filling powder by adding a solid organic compound (coronene) in a solid state to a magnesium powder and a boron powder (see section 2.4.1, lines 3-5) and then applying an impact to (grinding in a mortar for 30 minutes) the filling powder to prepare a mixture of the filling powder in which boron particles are dispersed inside magnesium particles (inherently, boron particles would be surrounded by magnesium particles, since a mixture is produced), 
a filling process of filling a metal tube (“Fe tube”) with the mixture of the filling powder, 
an elongation process (“groove rolling and drawing” in section 2.4.1, line 8) of elongating the metal tube filled with the mixture into a wire rod, and 
a heat treatment process (“heat treated at 700 °C for 1 h” in section 2.4.1, lines 10 and 11) of heat-treating the wire rod to synthesize MgB2, 
wherein the metal tube filled with the mixture is made to pass through a gap between rotating rolls (“groove rolling”) 
Claim 2. The production method for an MgB2 superconducting wire rod as described in claim 1, wherein the solid organic compound is a hydrocarbon (coronene). 
Claim 3. The production method for an MgB2 superconducting wire rod as described in claim 1, wherein a ratio of carbon to boron in the mixture is less than 7.5% after the solid organic compound is added. See last five lines of section 2.4.1. Several wires were fabricated, including with 2% and 5% C to B ratio. 
Claim 4. The production method for an MgB2 superconducting wire rod as described in claim 1, wherein a method of applying the impact to the powder in the mixing process is mechanical milling method (grinding in a mortar, as discussed in section 2.4.1).
Claim 11. The production method for an MgB2 superconducting wire rod as described in claim 1, 

Ye focuses on the processing of the powders, and does not disclose more detailed wire-forming steps as claimed. 
Kumakura discloses a method of manufacturing a MgB2 wire using a PIT process comprising:
a filling process of filling a metal tube (see para. [0044]; see “metal tube” in Fig. 2; see para. [0049]) with a mixture of the filling powder (comprising coronene, Mg, and B), 
an elongation process (see “wire drawing” and “rolling” in Fig. 2; see para. [0049]) of elongating the metal tube filled with the mixture into a wire rod, and 
2, 
wherein the metal tube filled with the mixture is made to pass through a gap between rotating rolls (see “rolling” in Fig. 2) after being drawn through a first die (see “dice” in Fig. 2), in which a first tapered hole is bored, so that a diameter of the metal tube is made smaller in the elongation process (see Fig. 2).
In view of the teachings of Kumakura, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Ye to use the wire forming steps taught by Kumakura, i.e. using a die and rotating rolls as claimed. One of ordinary skill in the art would have found it obvious to do so as an alternative wire-working technique known in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Kumakura and further in view of Miyashita (JP2003217369A).
Ye as modified in view of Kumakura renders obvious the claimed invention, except for the limitations of claim 6. 
Miyashita discloses a process of forming a MgB2 superconducting wire rod, in which the metal tube in which a mixed powder containing Mg and B is extruded and then drawn, both operations performed at a temperature of 250 ° C. or higher and 450 ° C. See para. [0010] and [0011]. The heating within this temperature range results in improved workability. See para. [0012] and [0013].
In view of the teachings of Miyashita, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the drawing step of Ye and Kumakura at a temperature between 250 and 450 degrees C, for the same advantages as disclosed by Miyashita, i.e. to take advantage of improved workability of the wire while heated. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Kumakura and further in view of Dou (WO2007147219A1).
Ye in view of Kumakura renders obvious the claimed invention, except for a second die as claimed.
It is well known in the art to effect the reduction in diameter by multiple passes through progressively-smaller dies. See for example page 16, lns. 2-6 of Dou. 
In view of the teachings of Dou, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize successive drawing dies for the wire drawing process, because attempting to draw the wire in a single pass is likely to damage/break the wire.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729